t c no ll united_states tax_court estate of w w jones ii deceased a c jones iv independent executor petitioner v commissioner of internal revenue respondent docket no filed date d formed a family limited_partnership jblp with his son and transferred assets including real_property to jblp in exchange for a 5389-percent limited_partnership_interest d also formed a family limited_partnership avlp with his four daughters and transferred real_property to avlp in exchange for an 178-percent limited_partnership_interest d’s son contributed real_property in exchange for general and limited_partnership interests in jblp and the daughters contributed real_property in exchange for general and limited_partnership interests in avlp all of the contributions were properly reflected in the capital accounts of the contributing partners immediately after formation of the partnerships d transferred by gift an 08-percent limited_partnership_interest in jblp to his son anda 915-percent limited_partnership_interest in avlp to each of his daughters held the transfers of property to the partnerships were not taxable_gifts see 115_tc_478 held further sec_2704 i r c does not apply to this transaction see 113_tc_449 held further the value of d’s gift to his son wa sec_83 08-percent of the value of the underlying assets of jblp reduced by a lack-of-marketability discount the value of d’s gift to each of his daughters was percent of the value of the underlying assets of avlp reduced by secondary market and lack-of-marketability discounts held further the gifts of limited_partnership interests are not subject_to additional lack-of- marketability discounts for built-in capital_gains 110_tc_530 distinguished william r cousins iii robert don collier robert m bolton and todd a kraft for petitioner deborah h delgado and gerald l brantley for respondent cohen judge respondent determined a deficiency of dollar_figure in the federal gift_tax of w w jones ii the issues for decision are alternatively whether the transfers of assets on formation of jones borregos limited_partnership jblp and alta vista limited_partnership avlp collectively the partnerships were taxable_gifts pursuant to sec_2512 whether the period of limitations for assessment of gift_tax deficiency arising from gifts on formation is closed whether restrictions on liquidation of the partnerships should be disregarded for gift_tax valuation purposes pursuant to sec_2704 and the fair_market_value of interests in the partnerships transferred by gift after formation unless otherwise indicated all section references are to the internal_revenue_code in effect on the date of the transfers and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference w w jones ii decedent resided in corpus christi texas at the time the petition in this case was filed decedent subsequently died on date and a motion to substitute the estate of w w jones ii deceased a c jones iv independent executor as petitioner was granted the place of probate of decedent’s estate is nueces county texas at the time of his appointment as executor a c jones iv a c jones also resided in nueces county texas for most of his life decedent worked as a cattle rancher in southwest texas decedent had one son a c jones and four daughters elizabeth jones susan jones miller kathleen jones avery and lorine jones booth during his lifetime decedent acquired by gift or bequest the surface rights to several large ranches including the jones borregos ranch consisting of dollar_figure acres and the jones alta vista ranch consisting of dollar_figure acres these ranches were originally acquired by decedent’s grandfather and have been held by decedent’s family for several generations the land on these ranches is arid natural brushland and commercial uses include raising cattle and hunting motivated by his desire to keep the ranches in the family decedent became involved in estate_planning matters beginning in in decedent’s certified_public_accountant suggested that decedent use partnerships as estate and business planning tools following up on this suggestion a c jones prepared various projections for decedent concerning a hypothetical transfer of the ranches to partnerships and the discounted values that would attach to the partnership interests for gift_tax purposes a c jones elizabeth jones susan jones miller kathleen jones avery and lorine jones booth each owned a one-fifth interest in the surface rights of the jones el norte ranch they acquired this ranch by bequest from decedent’s aunt in the jones el norte ranch was also originally owned by decedent’s grandfather and has also been owned by decedent’s extended family for several generations effective date decedent and a c jones formed jblp under texas law decedent contributed the surface estate of the jones borregos ranch livestock and certain personal_property in exchange for a 5389-percent limited_partnership_interest the entire contribution was reflected in the capital_account of decedent a c jones contributed his one-fifth interest in the jones el norte ranch in exchange for a 1-percent general_partnership interest and a 4611-percent limited_partnership_interest on date the same day that the partnership was effectively formed decedent gave to a c jones an 08-percent interest in jblp leaving decedent with a 4589-percent limited_partnership_interest decedent used a document entitled gift assignment of limited_partnership_interest to carry out the transfer the document stated that decedent intends that a c jones receive the gift as a limited_partnership_interest federal_income_tax returns for and were filed for jblp and signed by a c jones as tax_matters_partner attached to each return were separate schedules k-1 for each general_partnership interest and each limited_partnership_interest the schedules k-1 for the limited_partnership_interest of a c jones included the interest in partnership received by gift from decedent also effective date decedent and his four daughters formed avlp under texas law decedent contributed the surface estate of the jones alta vista ranch in exchange for an 178-percent limited_partnership_interest the contribution was reflected in decedent’s capital_account susan jones miller and elizabeth jones each contributed their one-fifth interests in the jones el norte ranch in exchange for l1-percent general_partnership interests and 9555-percent limited_partnership interests and kathleen jones avery and lorine jones booth each contributed their one-fifth interest in the jones el norte ranch in exchange for 9555-percent limited_partnership interests the following chart summarizes the ownership structure of avlp immediately after formation partner percentage interest elizabeth jone sec_1 general limited susan jones miller general limited kathleen jones avery limited lorine jones booth limited decedent limited on date the same day that the partnership was effectively formed decedent gave to each of his four daughters a 915-percent interest in avlp leaving decedent with a 518-percent limited_partnership_interest decedent used four separate documents one for each daughter entitled gift assignment of limited_partnership_interest to carry out the transfers each document stated that decedent intended for his daughters to receive the gifts as limited_partnership interests federal_income_tax returns for and were filed for avlp and signed by elizabeth jones as tax_matters_partner attached to each return were separate schedules k-1 for each general_partnership interest and each limited_partnership_interest the schedules k-1 for each daughter’s limited_partnership_interest included the partnership_interest received by gift from decedent decedent’s attorney drafted the partnership agreements of both jblp and avlp with the intention of creating substantial discounts for the partnership interests that were transferred by gift both partnership agreements set forth conditions for when an interest that is transferred by gift or by other methods may convert to a limited_partnership_interest section of the jblp agreement provides that the general_partner and percent of the limited partners must approve the conversion to a limited_partnership_interest in writing and section of the avlp agreement provides that the general partners and percent of the remaining limited partners must approve the conversion in writing both agreements also require that an assignee execute a writing that gives assurances to the other partners that the assignee has acquired such interest without the intention to distribute such interest and the assignee must execute a counterpart to the partnership_agreement adopting the conditions therein sections and of the partnership agreements provide that before a partner may transfer an interest in the partnerships to anyone other than decedent or any lineal descendant of decedent the partnership or remaining partners shall have the option to purchase the partnership_interest for the lesser_of the agreed upon sales_price or appraisal value the partnership may elect to pay the purchase_price in annual installments with interest set at the minimum rate allowed by the rules and regulations of the internal_revenue_service sec_9_2 of the agreements provides that the partnerships will continue for a period of years sec_9_3 provides that a limited_partner will not be permitted to withdraw from the partnership receive a return of contribution_to_capital receive distributions in liquidation or redemption of interest except upon dissolution winding up and termination of the partnership section of the partnership agreements provides for the removal of a general_partner and the dissolution of the partnership the avlp agreement provides that a general_partner may be removed at any time by the act of partners owning an aggregated 75-percent interest in the partnership the jblp agreement provides that a general_partner may be removed at any time by the act of the partners owning an aggregated 51-percent interest in the partnership after removal if there is no remaining general_partner the remaining limited partners shall designate a successor general_partner if the limited partners fail to designate a successor general_partner within days the partnership will dissolve affairs will be wound up and the partnership will terminate except upon dissolution windup and termination both partnership agreements prohibit a limited_partner from withdrawing and receiving a return_of_capital contribution distribution in liquidation or a redemption of interest sec_5 of the avlp agreement originally provided that the general partners could not sell any real_property interest that was owned by the partnership without first obtaining the consent of partners owning a majority interest in the partnership this section was later amended so that partners owning percent of the partnership must consent to a sale of real_property on date the jones alta vista ranch had a fair_market_value of dollar_figure and the jones borregos ranch livestock and personal_property that were contributed by decedent to jblp had a fair_market_value of dollar_figure neither partnership ever made a sec_754 election at the time that decedent transferred interests in the partnerships by gift to his children the net asset values nav of the underlying -- - partnership assets that were held by avlp and jblp were dollar_figure and dollar_figure respectively jblp and avlp had bases in their assets of dollar_figure and dollar_figure respectively attached to his federal gift_tax_return decedent included a valuation report prepared by charles l elliott jr brlliott who also testified as the estate’s expert at trial the partnerships were valued on the return and by elliott at trial using the nav method on a minority interest nonmarketable basis nowhere in his report did elliott purport to be valuing assignee interests in the partnership the valuation report arrived at an nav for the partnerships and then applied secondary market lack-of-marketability and built-in capital_gains discounts the expert report concluded that a 66-percent discount from nav is applicable to the interest in jblp and that a 58-percent discount is applicable to the interest in avlp on the return decedent reported gifts of an dollar_figure percent limited_partnership_interest in jblp valued at dollar_figure and a percent limited_partnership_interest in avlp to each of his four daughters valued at dollar_figure per interest in an affidavit executed on date a c jones stated that the gifts that he and his sisters received from decedent were limited_partnership interests the sole activity of avlp is the rental of its real_property avlp produces an average annual yield of percent of nav opinion gift at the inception of the partnerships in an amendment to the answer respondent contends that decedent made taxable_gifts upon contributing his property to the partnerships using the value reported by decedent on his gift_tax_return respondent argues that if decedent gave up property worth dollar_figure and received back limited_partnership interests worth only dollar_figure decedent made taxable_gifts upon the formation of the partnerships equal to the difference in value in 115_tc_478 a decedent formed a family limited_partnership with his children and transferred assets to the partnership in return for a 99-percent limited_partnership_interest after his death his estate claimed that due to lack-of-control and lack-of- marketability discounts the value of the limited_partnership_interest was substantially lower than the value of the property that was contributed by the decedent the commissioner argued that the decedent had made a gift when he transferred property to the partnership and received in return a limited_partnership_interest of lesser value the court held that because the taxpayer received a continuing interest in the family limited_partnership and his contribution was allocated to his own capital_account the taxpayer had not made a gift at the time of contribution in 115_tc_376 the taxpayer transferred real_property and stock to a newly formed family_partnership in which he was a 50-percent owner and his two sons were each 25-percent owners rather than allocating contributions to the capital_account of the contributing_partner the partnership_agreement provided that any contributions would be allocated pro_rata to the capital accounts of each partner according to ownership because the contributions were reflected partially in the capital accounts of the noncontributing partners the value of the noncontributing partners’ interests was enhanced by the contributions of the taxpayer therefore the court held that the transfers to the partnership were indirect gifts by the taxpayer to his sons of undivided 25-percent interests in the real_property and stock see id pincite the contributions of property in the case at hand are similar to the contributions in estate of strangi and are distinguishable from the gifts in shepherd decedent contributed_property to the partnerships and received continuing limited_partnership interests in return all of the contributions of property were properly reflected in the capital accounts of decedent and the value of the other partners’ interests was not enhanced by the contributions of decedent therefore the contributions do not reflect taxable_gifts because the contributions do not reflect taxable_gifts we need not decide whether the period of limitations for assessment of a deficiency due to a gift on formation has expired sec_2704 b respondent determined in the statutory notice and argues in the alternative that provisions in the partnership agreements constitute applicable restrictions under sec_2704 and must be disregarded when determining the value of the partnership interests that were transferred by gift sec_2704 generally states that where a transferor and his family control a partnership a restriction on the right to liquidate the partnership shall be disregarded when determining the value of the partnership_interest that has been transferred by gift or bequest if after the transfer the restriction on liquidation either lapses or can be removed by the family sec_25_2704-2 gift_tax regs provides that an applicable_restriction is a restriction on the ability to liguidate the entity in whole or in part that is more restrictive than the limitations that would apply under the state law generally applicable to the entity in the absence of the restriction respondent argues that both partnership agreements contain provisions limiting the ability of a partner to liquidate that are more restrictive than the default texas partnership provisions specifically respondent points to sec_9_2 of the partnership agreements which provides that each partnership shall continue for a period of years respondent also points to sec_9_3 of the partnership agreements which prohibits a limited_partner from withdrawing from the partnership or from demanding the return of any part of a partner’s capital_account except upon termination of the partnership respondent compares sec_9_2 and sec_9_3 of the partnership agreements with section dollar_figure of the texas revised limited_partnership act trlpa trlpa section dollar_figure provides a limited_partner may withdraw from a limited_partnership at the time or on the occurrence of events specified in a written partnership_agreement and in accordance with that written partnership_agreement if the partnership_agreement does not specify such a time or event or a definite time for the dissolution and winding up of the limited_partnership a limited_partner may withdraw on giving written notice not less than six months before the date of withdrawal to each general_partner tex rev civ stat ann art 6132a-1 sec dollar_figure west supp respondent’s argument is essentially the same as the argument we rejected in 113_tc_449 in kerr the taxpayers and their children formed two -- - family limited_partnerships with identical liquidation restrictions shortly after formation the taxpayers transferred limited_partnership interests to their children by gift on their federal gift_tax_return the taxpayers claimed substantial discounts in the value of the interests compared to the value of the underlying assets due to lack of control and lack of marketability the partnership agreements provided that the partnerships would continue for years the court held respondent’s reliance on trlpa section dollar_figure is misplaced trlpa section dollar_figure governs the withdrawal of a limited_partner from the partnership----not the liguidation of the partnership trlpa section dollar_figure sets forth limitations on a limited partner’s withdrawal from a partnership however a limited_partner may withdraw from a partnership without requiring the dissolution and liquidation of the partnership in this regard we conclude that trlpa section dollar_figure is not a limitation on the ability to liguidate the entity within the meaning of sec_25_2704-2 gift_tax regs id pincite in sum the court concluded that the partnership agreements in kerr were not more restrictive than the limitations that generally would apply to the partnerships under texas law see id pincite respondent acknowledges that kerr is applicable to this issue but argues that kerr was incorrectly decided however we find no reason to reach a result that is different than the result in kerr thus sec_2704 does -- - not apply here see also 115_tc_506 harper v commissioner tcmemo_2000_202 valuation of decedent’s gifts of limited_partnership interests a gift of property is valued as of the date of the transfer see sec_2512 the gift is measured by the value of the property passing from the donor rather than by the property received by the donee or upon the measure of enrichment to the donee see sec_25_2511-2 gift_tax regs the fair_market_value of the transferred property is the price at which the property would change hands between a willing buyer and willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts see 411_us_546 sec_25_2512-1 gift_tax regs the hypothetical willing buyer and the hypothetical willing seller are presumed to be dedicated to achieving the maximum economic advantage see 110_tc_530 transactions that are unlikely and plainly contrary to the economic interests of a hypothetical willing buyer or a hypothetical willing seller are not reflective of fair_market_value see 115_tc_478 94_tc_193 92_tc_312 as is customary for valuation issues the parties rely extensively on the opinions of their respective experts to support their differing views about the fair_market_value of the gifts of partnership interests the estate relies on elliott a senior member of the american society of appraisers anda principal in the business valuation firm of howard frazier barker klliott inc respondent relies on francis x burns burns a candidate member of the american society of appraisers anda principal in the business valuation firm of ipc group inc each expert prepared a report we evaluate the opinions of the experts in light of the demonstrated qualifications of each expert and all other evidence in the record see estate of davis v commissioner supra pincite we are not bound by the formulae and opinions proffered by expert witnesses especially when they are contrary to our judgment instead we may reach a determination of value based on our own examination of the evidence in the record where experts offer contradicting estimates of fair_market_value we decide what weight to give those estimates by examining the factors used by the experts in arriving at their conclusions see id moreover because valuation is necessarily an approximation it is not required that the value that we determine be one as to which there is specific testimony provided that it is within the range of figures that properly may -- - be deduced from the evidence see 538_f2d_927 2d cir affg tcmemo_1974_285 the experts in this case agree that in ascertaining the fair_market_value of each gift of interest in the partnerships one starts with the fair_market_value of the underlying assets of each partnership and then applies discounts for factors that limit the value of the partnership interests a nature of interests transferred the first argument of the estate is that the partnership interests that were transferred by decedent were assignee interests rather than limited_partnership interests the estate claims that decedent and the recipients of the gifts did not fulfill the necessary requirements set forth in the partnership agreements for transferring limited_partnership interests the jblp agreement provides that upon an exchange of an interest in the partnership the general_partner and percent of the remaining limited partners must approve in writing of a transferred interest becoming a limited_partnership_interest the avlp agreement provides that the general partners and percent of the limited partners must approve in writing of a transferred interest’s becoming a limited_partnership_interest because these written approvals were not carried out the estate contends that the recipients of the gifts are entitled only to the rights of assignees in 113_tc_449 the taxpayers held greater than percent of the partnership interests of two family limited_partnerships as general and limited partners the taxpayers’ children held the remaining partnership interests totaling less than percent of overall ownership as general partners the partnership agreements provided that no person would be admitted as a limited_partner without the consent of all general partners in the taxpayers transferred a large portion of their limited_partnership interests to trusts for which they served as trustees at trial the taxpayers argued that although they made these transfers to themselves as trustees pursuant to the family limited_partnership agreement their children as general partners had to consent to the admission of the trustees as limited partners the taxpayers argued that the interests held by the trusts should be valued as assignee interests the court looked at all of the surrounding facts and circumstances in holding that the interests that were transferred by the taxpayers were limited_partnership interests see id pincite on review of the facts and circumstances of the case at hand decedent like the taxpayers in kerr transferred limited_partnership interests to his children rather than assignee interests the evidence shows that decedent intended for the transfers to include limited_partnership interests and that the - - children consented to the transfer of limited_partnership interests having waived the requirement of a writing pursuant to the avlp agreement susan jones miller and elizabeth jones as general partners would have had to consent in writing to the transfer of the interests as limited_partnership interests also percent of the remaining limited partners i1 e elizabeth jones susan jones miller kathleen jones avery lorine jones booth and decedent would have had to consent in writing pursuant to the jblp agreement a c jones as general_partner would have had to consent in writing to the transfer as a limited_partnership_interest also all of the remaining limited partners ie a c jones and decedent would have had to consent in writing although the estate argues that the absence of written consents leads to the conclusion that the interests transferred were assignee interests it is difficult to reconcile that position with the language that decedent his children and klliott used to document and characterize the transfers first the documents entitled gift assignment of limited_partnership_interest created by decedent to carry out the transfers state that after the transfers are complete each child will hold his or her newly acquired interest as a limited_partnership_interest second in his federal gift_tax_return decedent describes the gifts as limited_partnership interests rather than assignee interests third in an affidavit executed on date a c jones states that the gifts that he and his sisters received from decedent were limited_partnership interests fourth the and federal_income_tax returns for jblp and avlp signed by a c jones and elizabeth jones respectively designate the interests as limited_partnership interests on the schedules k-1l fifth although he claimed at trial that he was valuing assignee interests blliott’s written report referred only to limited_partnership interests these factors lead to the conclusion that the estate’s argument that decedent transferred assignee interests was an afterthought in the later stages of litigation also after giving the gifts to his daughters decedent was left with a 518-percent limited_partnership_interest sec_5 of the avlp agreement was modified so that consent of percent of the partners was required in order for a general_partner to sell a real_estate interest belonging to the partnership with this modification decedent could retain the power to block unilaterally a sale of a real_estate interest even after giving the gifts this amendment would not have been necessary if the daughters had received only assignee interests this case is distinguishable from estate of nowell v commissioner tcmemo_1999_15 relied on by petitioner in estate of nowell the partnership agreements specified that the recipient of limited_partnership interests would become an assignee and not a substitute limited_partner unless the general partners consented to the assignee’s admission as a limited_partner the court there decided that interests in the partnerships should be valued for estate_tax purposes as assignee interests rather than as limited_partnership interests the transactions in estate of nowell differ from the gifts in the case at hand in that the beneficiaries the estate and the decedent in estate of nowell never treated the passing interests in the partnerships as limited_partnership interests the record was void of evidence that showed that a limited_partnership_interest was in fact transferred here the conduct of decedent a c jones and the daughters reflects that limited_partnership interests were actually transferred by decedent b value of the transferred interest in jblp having concluded that decedent transferred an 08-percent limited_partnership_interest in jblp to a c jones the next issue for decision is the value of the limited_partnership_interest the estate relies on the conclusions of elliott who opined that the value of the interest in jblp is subject_to a secondary market_discount of percent a lack-of-marketability discount of percent and an additional discount for built-in capital_gains respondent relies on the valuation of burns who opined that no discounts apply - - section of the jblp agreement provides that a general_partner may be removed at any time by the act of the partners owning an aggregate 5l-percent interest in the partnership after removal if no general partners remain the limited partners shall designate a successor general_partner if the limited partners fail to designate a successor general_partner within days the partnership will dissolve affairs will be wound up and the partnership will terminate section effectively gives ultimate decision-making authority to the owner of the 08-percent limited_partnership_interest under the threat of removal of the general_partner the 08-percent limited_partner would have the power to control management to compel a sale of partnership property and to compel partnership_distributions if the general_partner refused the 08-percent limited_partner could force liquidation within days having the ability to force liguidation also gives the 08-percent limited_partner the right to force a sale of the partnership assets and to receive a pro_rata share of the nav because the 08-percent limited_partner has the power to control the general_partner or to force a liquidation the discounts proffered by elliott are unreasonable and unpersuassive the size of the interest to be valued and the nature of the underlying assets make the secondary market an improbable analogy for determining fair_market_value we do not believe that a seller of the 08-percent limited_partnership_interest would part with that interest for substantially less than the proportionate share of the nav burns opined that no discount for lack of control should apply for the reasons stated above we agree he also concluded that the size and the associated rights of the interest would preclude the need for a marketability discount he recognized that section of the partnership_agreement purported to give family members the power to prevent a third-party buyer from obtaining an interest in the jblp but he maintained that to adhere to the fair_market_value standard an appraiser must assume that a market exists and that a willing buyer would be admitted into the partnership we believe that there is merit to this position self-imposed limitations on the interest created with the purpose of minimizing value for transfer_tax purposes are likely to be waived or disregarded when the owner of the interest becomes a hypothetical willing seller seeking the highest price that the interest will bring from a willing buyer the owner of the 08-percent interest has the ability to persuade or coerce other partners into cooperating with the proposed sale nonetheless liquidation of a partnership and sale of its assets the most likely threat by which the owner of such a controlling_interest would persuade or coerce would involve costs and delays the possibility of litigation over a - - forced liquidation would reduce the amount that a hypothetical buyer would be willing to pay for the interest see 218_f3d_383 5th cir 94_tc_193 a marketability discount would apply but we believe that under the circumstances of this case an 8-percent discount more accurately reflects reality this amount approximates the discount for lack of marketability proposed by burns with respect to avlp as discussed below the experts also disagree about whether a discount attributable to built-in capital_gains to be realized on liquidation of the partnership should apply the parties and the experts agree that tax on the built-in gains could be avoided by a sec_754 election in effect at the time of sale of partnership assets if such an election is in effect and the property is sold the basis of the partnership’s assets the inside_basis is raised to match the cost_basis of the transferee in the transferred partnership_interest the outside_basis for the benefit of the transferee see sec_743 otherwise a hypothetical buyer who forces a liquidation could be subject_to capital_gains_tax on the buyer’s pro_rata share of the amount_realized on the sale of the underlying assets of the partnership over the buyer’s pro_rata share of the partnership’s adjusted_basis in the underlying assets see sec_1001 because the jblp - - agreement does not give the limited partners the ability to effect a sec_754 election in this case the election would have to be made by the general_partner elliott opined that a hypothetical buyer would demand a discount for built-in gains he acknowledged in his report a to 80-percent chance that an election would be made and that the election would not create any adverse consequences or burdens on the partnership his opinion that the election was not certain to be made was based solely on the position of a c jones asserted in his trial testimony that as general_partner he might refuse to cooperate with an unrelated buyer of the 08-percent limited_partnership_interest ie the interest he received as a gift from his father we view a c jones’ testimony as an attempt to bootstrap the facts to justify a discount that is not reasonable under the circumstances burns on the other hand opined and respondent contends that a hypothetical willing seller of the 08-percent interest would not accept a price based on a reduction for built-in capital_gains the owner of that interest has effective_control as discussed above and would influence the general_partner to make a sec_754 election eliminating any gains for the purchaser and getting the highest price for the seller such an election would have no material or adverse impact on the preexisting partners we agree with burns petitioner relies on hisenberg v commissioner 155_f3d_50 2d cir revg tcmemo_1997_483 and 110_tc_530 those cases however are distinguishable in the contexts of those cases the hypothetical buyer and seller would have considered a factor for built-in capital_gains in determining a price for closely held stock in a corporation in bisenberg the court_of_appeals emphasized that earlier tax_court cases declining to recognize a discount for unrealized capital_gains were based on the ability of the corporation under the doctrine_of 296_us_200 to liquidate and distribute property to its shareholders without recognizing built-in_gain or loss and thus circumvent double_taxation the court_of_appeals went on to explain that the tax--favorable options ended with the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 in reversing our grant of summary_judgment on this issue and remanding the case for determination of gift_tax liability the court_of_appeals cited and quoted from estate of davis v commissioner supra in support of its reasoning in estate of davis the court rejected the government’s argument that no discount for built-in capital_gains should apply because of the possibility that the corporation could convert to an s_corporation and avoid recognition of gains on assets - - retained for years applying the hypothetical buyer and seller test the court based on the record presented including the testimony of experts for both parties concluded that a discount for tax on built-in gains would be applied in the cases in which the discount was allowed there was no readily available means by which the tax on built-in gains would be avoided by contrast disregarding the bootstrapping testimony of a c jones in this case the only situation identified in the record where a sec_754 election would not be made by a partnership is an example by elliott of a publicly syndicated partnership with lots of partners anda lot of assets where the administrative burden would be great if an election were made we do not believe that this scenario has application to the facts regarding the partnerships in issue in this case we are persuaded that in this case the buyer and seller of the partnership_interest would negotiate with the understanding that an election would be made and the price agreed upon would not reflect a discount for built-in gains c value of interests in avlp the estate relies on the conclusions of elliott who opined that the value of each transferred interest in avlp is subject_to a secondary market_discount of percent a discount for lack of marketability equal to percent and an additional discount for built-in capital_gains burns opined that the transferred - - interests are entitled to a secondary market_discount of percent a discount for lack of marketability equal to percent and no discount for built-in capital_gains an owner of a 915-percent limited_partnership_interest in avlp does not have the ability to remove a general_partner as such a hypothetical buyer would have minimal control_over the management and business operations also a 915-percent limited_partnership_interest in avlp is not readily marketable and any hypothetical purchaser would demand a significant discount in calculating the overall discount for the avlp interests both experts use data from different issues of the same publication regarding sales of limited_partnership interests on the secondary market the publication was the primary tool used by both experts burns using the may date issue opined that interests in real estate-oriented partnerships with characteristics similar to avlp traded at discounts due to lack of control equal to percent on date the may date issue contained data regarding the sale of limited_partnership interests during the 60-day period ended date burns classified avlp as a low-debt partnership making current distributions elliott using the may date issue opined that similar partnerships traded at a secondary market_discount of percent the secondary market_discount is an overall discount encompassing -- - discounts for both lack of control and lack of marketability for minority interests in syndicated limited_partnerships the may date issue contained data regarding the sale of limited_partnership interests during the 60-day period ended date the estate argues that burns’ conclusion which is based on data found in the may date issue is flawed because such information was not available on date the date the gift was made the estate contends that since a gift of property is valued pursuant to sec_2512 as of the date of the transfer posttransfer data cannot affect our decision however burns does not use the posttransfer data to prove directly the value of the transferred interests instead he uses the may date issue to show what value would have been calculated if on date decedent had looked at transactions involving the sale of interests in similarly situated partnerships occurring at that point in time data regarding such transactions involving similarly situated partnerships were available on the valuation_date therefore the data available in the may date issue are relevant as they provide insight into what information would have been found if on date decedent had looked at transactions occurring on or near the valuation_date --- - the data on which burns relied show that interests in similarly situated partnerships were trading at a 38-percent discount from april to date the data on which elliott relied show that interests in similarly situated partnerships were trading at a 45-percent discount from april to date therefore transfers of interests on or around date would have been trading at a discount somewhere between and percent because the data on which burns relied are closer in time to the transfer date of the 915-percent avlp interests we give greater weight to his determination recognizing that the valuation process is always imprecise a 40-percent discount is reasonable this discount is a reduction in value for an interest trading on the secondary market and encompasses discounts for lack of control and lack of marketability klliott opines that an additional 20-percent discount for lack of marketability is applicable because the partnerships that are the subject of the data in the publication are syndicated limited_partnerships he believes that although there is a viable market for syndicated limited_partnership interests a market for nonsyndicated family limited_partnership interests does not exist the additional 20-percent discount opined by klliot is also attributable to sections and of the avlp agreement which attempt to limit the transferability of - - interests in avlp in calculating the additional discount klliott relied on data found in various restricted_stock and initial_public_offering studies elliott acknowledges that the secondary market for syndicated partnerships is not a strong market and that a large discount for lack of marketability is already built into the secondary market_discount although elliott adjusts his analysis of the data found in the restricted_stock and initial_public_offering studies to take into consideration the lack-of- marketability discount already allowed his adjustment is inadequate his cumulation of discounts does not survive a sanity check sections and of the avlp agreement do not justify an additional 20-percent discount an option of the partnership or the other partners to purchase an interest for fair_market_value before it is transferred to a third party standing alone would not significantly reduce the value of the partnership_interest nevertheless the right of the partnership to elect to pay the purchase_price in annual installments with interest set at the minimum rate allowed by the rules and regulations of the internal_revenue_service would increase the discount for lack of marketability texas courts have been willing to disregard option clauses that unreasonably restrain alienation see procter v foxmeyer drug co s w 2d tex app - - we express no opinion whether this election is enforceable under texas law because this clause would cause uncertainty as to the rights of an owner to receive fair_market_value for an interest in avlp a hypothetical buyer would pay less for the partnership_interest see 94_tc_193 estate of moore v commissioner tcmemo_1991_546 we believe that an additional discount equal to percent for lack of marketability to the nav previously discounted by percent is justified for the reasons set forth in the built-in capital_gains analysis for jblp an additional discount for lack of marketability due to built-in gains in avlp is not justified although the owner of the percentage interests to be valued with respect to avlp would not exercise effective_control there is no reason why a sec_754 election would not be made elliott admits that because avlp has relatively few assets a sec_754 election would not cause any detriment or hardship to the partnership or the other partners thus we agree with burns that the hypothetical seller and buyer would negotiate with the understanding that an election would be made elliott’s assumption that elizabeth jones and susan jones miller as general partners might refuse to cooperate with a third-party purchaser is disregarded as an attempt to bootstrap the facts to justify a discount that is not reasonable under the - -- circumstances therefore a further discount for built-in capital_gains is not appropriate in this case d conclusion the schedules below summarize our conclusions as to fair_market_value for the transferred jblp and avlp limited_partnership interests 08-percent interest in jblp nav of limited_partnership sdollar_figure pro_rata nav big_number lack of marketability big_number fair_market_value s big_number 915-percent interest in avlp nav of limited_partnership dollar_figure pro_rata nav big_number secondary market big_number lack of marketability fair_market_value sdollar_figure we have considered all remaining arguments made by both parties for a result contrary to those expressed herein and to the extent not discussed above they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
